Citation Nr: 9914400	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-11 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for pes planus, currently 
rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to August 
1943. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in March 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

On a Statement in Support of Claim form dated in February 
1998, in addition to the issue currently on appeal, the 
veteran indicated that he wished "to file a new claim for 
smoking related illnesses," to include congestive heart 
failure and respiratory disorders, which he claimed were 
related to smoking in service.  He also indicated that he 
wanted his service-connected hemorrhoid disability to be 
reevaluated.  In his notice of disagreement dated in April 
1998, the veteran also indicated that his service-connected 
pes planus caused circulatory problems in his feet and legs 
and caused a vascular disorder.  As these additional issues 
have not been adjudicated by the RO, however, they are 
referred to the RO for appropriate action. 


REMAND

The veteran, who is currently rated as 30 percent disabled 
for pes planus under Diagnostic Code 5276, contends that an 
increased rating is warranted.  Diagnostic Code 5276 provides 
that for severe acquired flatfoot, with objective evidence of 
marked deformity (such as pronation or abduction), with 
accentuated pain on manipulation and use, and indication of 
swelling on use, with characteristic callosities, 
bilaterally, a 30 percent rating is warranted.  38 C.F.R. 
§ 4.71a.  The schedular criteria provide that a maximum 50 
percent rating is warranted under Diagnostic Code 5276 for 
pronounced, acquired, bilateral flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a.   

The August 1998 VA compensation examination resulted in the 
diagnosis of pes planus deformity, bilateral feet.  While a 
physical examination was performed, the examination report 
did not specifically include clinical findings relevant to 
the rating criteria for an increased (50 percent) rating.  An 
examination which addresses such rating criteria, including 
notation of the absence of such symptomatology, would assist 
in determining the level of compensation attributable to the 
veteran's service-connected pes planus. 

Additionally, the evidence of record reflects that the 
veteran has been diagnosed as having peripheral neuropathy, 
bilateral upper and lower extremities, secondary to insulin 
dependent diabetes mellitus, and atherosclerotic peripheral 
vascular disease.  The veteran has indicated that he has 
circulatory problems in his feet and legs, including 
swelling.  He contends both that his service-connected pes 
planus causes circulatory problems in his feet and legs and 
causes a vascular condition, and that a (non-service-
connected) vascular condition affects his feet.  Because of 
the additionally diagnosed disorders and reported 
symptomatology of the feet, a discussion of the noted 
symptomatology of the feet and an etiology opinion(s) 
regarding any relationship between the disorders would be 
helpful in determining the degree of disability attributable 
to the veteran's service-connected pes planus, and in 
differentiating any disability of the feet not attributed to 
the veteran's service-connected pes planus.  

For these reasons, the Board finds that a REMAND is warranted 
for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records of pertinent treatment 
of the veteran's pes planus since 
February 1997.

2.  With any necessary authorization from 
the veteran, the RO should attempt to 
obtain and associate with the claims file 
any additional, pertinent medical records 
identified by the veteran.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the etiology, nature, and 
extent of any disorders of the feet, 
including the veteran's service-connected 
pes planus.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should include as part of the 
examination report findings regarding 
whether the veteran's pes planus is 
manifested by marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement, or 
severe spasm of the tendo achillis on 
manipulation, which is not improved by 
orthopedic shoes or appliances.  The 
examiner should indicate any negative 
clinical findings.  The examiner should 
enter a current diagnosis or diagnoses in 
this regard indicating the degree of 
severity and functional impairment 
attributable to the veteran's service-
connected pes planus.  

Additionally, the examiner should provide 
an opinion as to whether (and to what 
extent, if possible):  a) the veteran's 
service-connected pes planus causes or 
aggravates any of his non-service-
connected disorders, including 
atherosclerotic peripheral vascular 
disease; and b) the veteran's non-
service-connected disorders, including 
atherosclerotic peripheral vascular 
disease, aggravate his service-connected 
pes planus.

4.  The RO should then review the record 
and determine whether a basis exists for 
granting the veteran's claim on the issue 
of an increased rating for pes planus.  
If the RO's determination remains adverse 
to the veteran, then the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review. 

The purpose of this remand is to obtain any additional, 
pertinent treatment records and a more thorough examination 
to aid in determining the current level of disability 
attributable to the veteran's service-connected pes planus.  
The Board intimates no opinion as to the eventual 
determinations to be made in this case. 



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









